 276DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 825, International Union of Operating Engi-neers,AFL-CIOandMichael Harvan and BuildingContractors Association of New Jersey,Party tothe Contract.Cases 22-CB-2681 and 22-CB-3044February17, 1977DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn July 22, 1976, Administrative Law Judge JohnM. Dyer issued the attached Decision in this proceed-ing.Thereafter,Respondent filed exceptions and asupporting brief,' and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order except as modifiedbelow.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below, and hereby orders that the Respon-dent, Local 825, International Union of OperatingEngineers,AFL-CIO, Newark, New Jersey, its offi-cers,agents,and representatives, shall take the actionset forth in the said recommended Order as somodified:1.Substitute the following for paragraph 1(b) ofthe recommended Order:"(b) In any othermannerinterfering with, restrain-ing, or coercing any referral applicants in the exerciseof their guaranteed rights under Section 7 of the Act."2.Insert the following as paragraph 2(c) andreletter the subsequent paragraphs accordingly:"(c) Preserve and, upon request, make available totheBoardand its agents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze the amountof backpay due under the terms of this Order."3.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MURPHY,dissenting:Unlike my colleagues, I find merit in Respondent'scontention that this proceeding is barred by Section10(b), and I woulddismissthe complaint. For theallegationsbased on the charge in Case 22-CB-3044,filed August 15, 1975, cannot stand on their own andrestupon a finding of unlawful conduct in 1973 and1974.That alleged conduct was the subject of thecharge in Case 22-CB-2681 filed and withdrawn inMay 1974. The Administrative Law Judge found thatthe reopening of the earliercasewas proper on theground that it was withdrawn because of a deliberatefalsehood by Respondent at that time. But thisfindingis time-barred and in any event is erroneousin fact.Here Harvan was denied referral by the Union'shiring hall in 1973 and 1974. He filed the charge inMay 1974 and was told that he was ineligible to usethe hiring hall because he was an "owner-operator."He was, in fact, an employer and an officer of atrucking company which had a contract with theUnion. Harvan thereupon withdrew that charge. Hethen took steps to divest himself of any interest in thatcompany, and followed up with various additionalsteps required by the Union. Finally in August 1975,Harvan was told that if he submitted his 1974 incometax form there would be no further problem as to hisreinstatement. He did not send the form, and filed thecharge in Case 22-CB-3044.The falsehood that is supposed to have occurredwas the assertedexistenceof Respondent's ruleagainst referring owner-operators. But to find that itwas a sham and a pretext, the General Counsel mustnecessarily look to what occurred at that time.Nothing has occurred to justify that except thatHarvan still had not been referred; there is noshowing of anylater eventswhich cast doubt on theasserted existenceof Respondent's rule.The GeneralCounsel and the Administrative Law Judge havetherefore looked to precharge events to justify re-opening the very charge that was withdrawn.3IRespondent's request for oral argument is hereby denied,as the record,including the briefs,adequately presents the issues and positions of theparties.2We disagree with the portion of the Administrative Law Judge's remedywhich provides that the Respondent should pursue the issue as to the amountof money possiblydue Michael Harvan for his employment at a job inLeonia,New Jersey,and that if the amount is not collectible that the228 NLRB No. 34Respondent pay Harvan any amount due with interest running fromNovember 8, 1973. This issue was not alleged in the complaintnot fullylitigated at the hearing,and accordingly we delete that paragraph of theremedy.3Cf.Northern CaliforniaDistrictCouncil ofHodcarrrers and CommonLaborersof America, AFL-CIO,et al(Joseph'sLandscaping Service),154NLRB 1384(1965). LOCAL 825, INTL. UNION OF OPERATING ENGINEERSThis case is totally unlike the situation inDonBurgess Construction Corporation 4in which the Em-ployer clearly misstated that it intended to discontin-ue the carpentry portion of the business. The ruleapplied there was that Section 10(b) runs from thedate of discovery of a "fraud." 5 Here there was noshowing of any date when the Charging Party becameawareof such a "fraud." Rather, the majority reliesonly on the equities,8 and if the merits be considered,Respondent in fact did not misstate its restrictionagainst registeringand referring owner-operators.The General Counsel concedes its existence and theBoard recognized this rule inLocal 825, InternationalUnion of Operating Engineers (Daniel F. Flynn, etc.),187NLRB 50 (1970). The Administrative LawJudge's finding cannot stand in the face of thisholding and the unrefuted testimony herein that thisrule was vigorously and consistently applied.Accordingly, I would reverse the Regional Direc-tor'sactionin reopeningCase 22-CB-2681 andwould remand this proceeding to the AdministrativeLaw Judge for a determination in Case 22-CB-3044alone.4 227 NLRBNo. 119 (1977).5E.g.,Wisconsin River Valley District Councilof the United Brotherhood ofCarpenters and Joinersof America, AFL-CIO (SkippyEnterprises, Inc.),211NLRB 222,227 (1974).6N.L. R.B. v. Silver Bakery, Inc., of Newt on,Massachusetts,et al,351 F.2d37 (C.A.1, 1965).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against applicantsforwork by refusing to refer them for workbecause they file charges against union officers orofficials or support others in union elections.WE WILL operate the referral system in anondiscriminatory manner and will properly andfairly represent all who use our services.WE WILL place Michael Harvan on the "out ofwork" list and refer him to work in a nondiscrimi-natory manner and WE WILL make him whole forthe loss of pay and other benefits he sustained as aresult of our discrimination against him sinceNovember 8, 1973.WE WILL NOT in any other manner coerce orrestrain union members or applicants for referral.LOCAL 825,INTERNATIONAL UNIONOF OPERATINGENGINEERS,AFL-CIODECISIONSTATEMENT OF THE CASE277JOHN M. DYER, Administrative Law Judge: MichaelHarvan filed a charge against Local 825, InternationalUnion of Operating Engineers, AFL-CIO, herein calledLocal 825, the Union, or Respondent, on May 8, 1974,. inCase 22-CB-2681 and filedthe chargein Case 22-CB-3044, on August 15, 1975,alleging inboth charges that theUnion had violated Section 8(b)(1)(A) and (2) by itstreatment of him. The Regional Director for Region 22issued a complaint and notice of hearing in Case 22-CB-3044 on November 13, 1975, which alleged that theBuilding Contractors Association of New Jersey, hereinreferred to as BCA, had contracts with the Union. Inaddition to the jurisdictional and commerce allegations itwas alleged that certain officers were agents of the Unionand that the Union ran an exclusive hiring hall system. Thecomplaint alleged that the Union violated the Act byrefusingto referHarvanfor jobs with BCA, or its affiliatedemployers because Harvan had complained about UnionBusinessAgent Arthur Mazzarella and because Harvanhad engaged in an election campaign supporting personsopposed to the incumbentunionofficers.Respondent's answer denied violating the Act and statedithad insufficient knowledge to answer most of the othercomplaintallegationsexcept that it admitted it was a labororganization representing employees with BCA.The hearing in this matter was held on January 14 and 15,March 29 and 30, and April 26 and 27, 1976, in Newark,New Jersey. Respondent amended its answer at thebeginning of the hearing and admitted receipt of the chargeinCase 22-CB-3044, the jurisdictional and commerceallegations, that the individuals named in the complaintheld union positions alleged and that it had an exclusive jobreferral system with BCA and contractual agreements withthat organization.At the conclusion of the direct testimony of GeneralCounsel's principal witness, a union motion to dismiss thecomplaint on the basis of Section 10(b) was taken underadvisement and, after submission of briefs, the motion wasdenied and thecase setfor resumption on March 29. At theresumed hearing General Counsel introduced in evidencethe charge in Case 22-CB-2681 along with the documentverifying the service of it and a letter from the RegionalDirectorwithdrawing his approval of the withdrawalrequest filed by Harvan on that charge in 1974. GeneralCounsel then moved to consolidate the two cases and toamend the complaint to allege the filing and service of thatcharge and that the discriminatory acts against Harvanoccurred on and after November 8, 1973, rather than theFebruary 15, 1975, date in the original complaint. Thedocuments were received in evidence and the motions toconsolidate the cases and amend the complaint weregranted over Respondent's objections. SimultaneouslyRespondent was informed that if it needed time to prepareits defense or for more extended cross-examination becauseof the granting of these motions a motion in that regardwould be entertained.On the basis of all the evidence I have concluded thatRespondent violated Section 8(b)(l)(A) and (2) of the Act 278DECISIONSOF NATIONALLABOR RELATIONS BOARDby its treatment of Michael Harvan in and after November1973, and that under the circumstances in this case Section10(b) did not run to bar the claim.The parties were afforded full opportunity to appear, toexamine and cross-examine witnesses,and to argue orallyat the hearing in this matter.General Counsel andRespondent have filed briefs which have been considered.On the entire record in this case,including my evaluationof the reliability of the witnesses based on the evidencereceived,the claims which were made and not supported,and on the totality of the evidence,Imake the following:FINDINGS OF FACT1.COMMERCE FINDINGSAND UNION STATUSBCA is a New Jersey corporation which is an affiliatedassociation of employers engaged as contractors in thebuilding and construction industry in New Jersey and otherstates.Annually the employer-members of BCA purchasedand received directly from out-of-state goods valued inexcess of$50,000.The parties admit and I find that BCA is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act.The parties agree and I find that Local 825 is a labororganization within the meaning of Section 2(5) of the Act.If.THE UNFAIR LABOR PRACTICESA.Background and FactsAlthough Respondent agreed that the persons named inthe complaint held the listed jobs, with Hank Legowskiallegedas recording secretary,FredMacco as officemanager, Art Mazarrella as a business agent,Bob Illario asbusiness agent,and Matty Bukowsky as a dispatcher,during the hearing their jobs were listed as follows: RobertIllario,vice president;Legowski,recording-correspondingsecretary;Macco identified himself as the dispatcher; andBukowsky referred to himself as an office clerk.Respon-dent took no position as to whether these persons wereunion agents or not.Respondent maintains an exclusive hiring hall referralsystem under its contracts with BCA and with others. It wasstated it had some 10,000 members on its rolls and about6,000 of them use the hiring hall for referrals to work in theconstruction industry. In describing how the referral systemoperates,Macco testified that people who are out of workor laid off, call the union office and tell the operator oroffice clerks that they are out of work,give their names, andask to be put on the out-of-work list.Macco said that, as thedispatcher,he decides who* on the out-of-work list arereferred to jobs.When he receives calls from contractors forreferrals,he has the out-of-work list in front of himandthereferral cards for the individuals on the out-of-work list andconsults those cards to see what pieces of heavy equipmentthe individual can operate.With that information hedecides who to refer on the basis of which person was out ofwork the longest,the person's ability, and considers wherethe job is located and where the individual lives.When hedecides who to refer, the individual is called and told whereand when to report for work.Although Bukowsky said he was merely an office fileclerk he admitted that part of his duties were answering thetelephone and taking messages from callers and in thatposition he had talked to MichaelHarvanon severaloccasions.While claiming that it had a specific bylaw which forbidsthe placing of a contractor or "owner-operator" on the out-of-work list for referrals and that suchpolicyhad existed fora long time and had been an issue in a previous NLRBproceeding (187 NLRB 50), Respondent never producedthe bylaw.As tothe definition of an "owner-operator"Bukowsky stated it meant a person who owns and operatesheavy equipment such as is listed on the back of theindividual's referral cards maintainedby the Union.According to Respondent it had two types of contracts,one for regular construction work and it is only in this areathat the referral system is used and the other a shopcontract where engineer related work is performed in aplant. Plant employees as such do not use the referralsystem.The F.E.Harvan Trucking Company came into exis-tence in 1968,with Frances Harvan the treasurer of theCompany andowning 1 share of stock,Edward Harvan,her husband,the president of the Company and owning 51shares of stock,and their son Michael Harvan the vicepresident and treasurer of the corporation with 48 shares ofstock.The three also constituted the board of directors. TheCompany owned two dump trucks and contracted to haultruck loads of material in the constructionfield.Trucks arenot considered heavy equipment and are not in thejurisdictional area of the engineers.Michael Harvan andEdward Harvan were members of the Teamsters Union atthe time they operated the trucks, although MichaelHarvan joined Respondentin January 1971.During thatyear for about 6 months he operated a leased front loaderwhich does come within Respondent's claimed jurisdiction-alarea and Respondent and F.E.Harvan TruckingCompanywere signatories to a 2-year construction agree-ment ending in 1973. The evidence is that the loader wasonly used for 6 months and that theCompany onlyoperated under its contract with Respondent for that 6-month period.There is no contrary testimony.In 1972 work became slack and Michael Harvan soughtwork referrals from Respondent and was referred to variousjobs after May 1972. There is no evidence that MichaelHarvan performedany physicalworkfor the F.E. HarvanTrucking Company after May 1972 although he did act asan officer and director until 1974. In November 1972,Edward Harvan became a member of Respondent and wasreferred for work upthrough January 1975.Mrs. Harvan testified that theCompanybecame unpro-fitable and ceased doing business in late 1973or early 1974and had succeeded in disposing of its trucks and some of itsother assets.The Companyhas some apparently uncollect-able bills owed to it and remained in corporate existence tocomplete its efforts to collect such bills so that it might sueor defend any suits in the corporate name.In 1973 the F. E. Harvan Trucking Company negotiatedfor a contract with B.F. Goodrich that would have themchange tires on heavy equipment on construction jobs inNew Jersey.Thisparticular job came under the claimed LOCAL 825,INTL.UNION OF OPERATING ENGINEERSjurisdiction of Local 825 in their shop agreements and onJune 1, 1973, the Harvan Trucking Company signed a shopcontract with the Union. At that time it intended hiring anindividual named Becker to change the tires and theCompany gave a check for $550 to Local 825's welfare fundto take care of the contributions for this employee for 1,000hours' work. Harvan acknowledged that the Union hadsaid the contribution could be made in advance or monthlyas the work progressed. According to Harvan the form hesigned showed that the work was to begin June 1, 1973, andthe form received in evidence shows that this date wasstricken and a prior date inserted. Harvan testified thisinsertion was not on the document when he signed it. Inany event there was a strike at Goodrich and the arrange-ment between the Company and Goodrich never becameoperable and Becker was never employed by the Companyto work under this agreement. Becker had worked previous-ly for the Company in 1971.Although Respondent sought to cast doubt on thistestimony, there is no countervailing evidence and I creditthat the events occurred as the Harvans described it.Respondent's referral cards for Michael Harvan showhim reporting on the out-of-work list on May 2, 1972, andbeing dispatched for a job on May 19, 1972. This first cardalso has beside his name "F. E. Harvan Trucking Corp."Harvan's referrals are shown on three cards with a referralshown on October 14, 1973, and his reporting back for areferral on November 8, 1973. Harvan testified that he wasnot referred for work after that date but his referral cardstates he was referred out on that same date and reportedback as out of work on December 10, 1973. There is anindication that he refused a referral in December and nextreported as out of work on May 24, 1974.Michael Harvan testified that he checked a job operatedby Blanford Land Clearing Company about the beginningof August 1973 and, on fmding that the bulldozer operatorhad not been referred by the Union, filed a report with theUnion and sought the job for himself. After several weeks'inquiry he was referred to the job in Leonia, New Jersey, onAugust 15. Harvan said he stayed on that job until August24, 1973, and the union referral card shows that he wasdispatched on August 15 and reported out of work onAugust 28, 1973, and was referred out on September 4.B.Events Through the First ChargeAfter starting on the Leonia, New Jersey, job, Harvanworked several days and discovered that the bulldozer wasbeing operated for 10 or more hours, after he left work, bysomeone not referred from Local 825. Harvan complainedtoBusinessAgent Arthur Mazaarella that a nonunionoperatorwas operating the bulldozer and under thecontract he was entitled to be paid for the time that thebulldozer was operated. After complaining several times,Mazzarella finally arrangeda meetingwith the job superin-tendent, Harvan, and Mazzarella at which the grievancewas discussed. Harvan said the superintendent offered topay him the regular wages but not the overtime rate whichwas due under the contract terms and when Mazzarella saidthat he would have to pay it, the superintendent of the jobtold him that he would not do so, using vulgar language toenforce his statement. Harvan said he was paid properly for279part of thetimebut was then offered a check at a lower ratefor the second period and, under instructions from theUnion, refused to accept it. Harvan said the job was in atunnel which boosted the hourly rate and at the overtimerate he estimated that the amount due him for the 5-dayperiod would have been around $2,000. He then continuedto call Mazzarella complaining about the lack of pay, and,receiving no satisfactionor encouragementfrom Mazzarel-la,lodged a complaint with the Union by letter onSeptember 6, 1973, thatMazzarellahad failed in his duty toproperly represent him and effect a proper resolution of thematter.Harvan's request to appear before the Union'sexecutive board was granted and he was directed to appearon Monday, September 10, 1973.According to Harvan, during the meeting which lastedabout 30minuteshe was asked about the particulars andwas told bythe committeethat he would be paid and theywould figure out the fullamount.As he was leaving, Illariotold him to stay offMazzarella'sback. Neither Illario norMazzarella testified during the hearing and their absencewas not explained. Bukowsky and Macco stated they didnot recall any suchstatementby Illario. Following theexecutive boardmeetingHarvan was referred for workseveral timesbut did not receive any referrals after his lastjob in October. He called the union hall about twice a weekand in late November asked to speak to Macco about notbeing referred for work. In either November 1973 or earlyin 1974 he asked Matty Bukowsky why he was not gettingany work and Bukowsky told him he was on the"s- list"and they were just finishing up work before wintertime.Despite this Harvan continued to call the union hall abouttwice a week until May 1974.Starting with October 1973, Harvan received unemploy-ment and supplemental unemployment benefits fromRespondent's supplementalunemployment benefit fund.This weekly payment of supplemental benefits to Harvancontinued through February 16, 1975. When the paymentswere discontinued Harvan asked why and was told that theemployer had not made contributions, and as soon as theUnion straightened it out, he would again be receiving hisunion supplemental unemployment benefits. Hank Legow-ski from whom Harvan got this information is the adminis-trator of this fund in addition to his other union posts.On May 6, 1974, Harvan wrote to Legowski complainingthat he had not yet received the wages due him despite theexecutiveboard's assurancesand the announcement ofsuch assurances during a generalmembership meeting. Heconcluded the letter that he hoped that prompt attentionwould be paid tohis claim soitwould not be necessary forhim to get the help ofoutside agents.On May 8,1974, Harvan filed the charge in Case 22-CB-2681 alleging that the Union for the previous 6 months hadrefused to refer him for work because he had invokedinternal unionprocedures against Union Business AgentArthurMazzarella. This charge was investigated by theRegion andthen counselfor the Union, Earl Aronson,sincedeceased, responded to the Region that the chargewas baselessbecause there had been a great deal ofunemployment and Harvan did not have a right to use thehiring hall because he was the president of F. E. HarvanTruckingCompany which had a collective-bargaining 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelationship with the Union. Aronson's letter claimed thatthe Union had no knowledge of Harvan's employer statuswhen they were referring Michael Harvan for work andthat Harvan was being removed from the referral list as ofthat date because he was an employer.According to the Union, Legowski, upon receiving thisletter from Union Counsel Aronson, instructed Macco toremove Michael Harvan's namefrom the referral list.The Region advised Michael Harvan that he was beingrefused referrals because he was an employer and an officerof F. E. Harvan Trucking Company, which organizationhad contracts with the Union. Upon receiving this adviceHarvan withdrew the charge in Case 22-CB-2681 and thewithdrawal was approved by the Regional Director.C.Events From May 1974 Through the NewChargeMichael Harvan then sought to divest himself of anyinterest in the Company and together with his parents metwith a corporate lawyer.Papers were drawn up relievingMichael Harvan of any responsibility for the Company; heresigned his directorship and officership in the Company;sold his stock to his mother and the minutes of the meetingof the board of directors reflected these proceedings.Donald Hetchka, the attorney for F.E. Harvan TruckingCompany sent Michael Harvan conformed copies of: (1)the stock certificates surrendering his stock to FrancesHarvan;(2) the certificate of change of registered agentfiledwith the secretary of the State of New Jersey; (3) hiscorporate resignation; (4) theminutes of the specialmeetings for the board of directors of F. E. HarvanTrucking Company;(5) the agreement of sale; (6) thegeneral release forMichael Harvan to F. E. HarvanTrucking Company;and (7) the general release from F. E.Harvan Trucking Company to Michael Harvan. Thesedocuments seem to constitute a full release of MichaelHarvan from any responsibility or interest in F. E. HarvanTrucking Company. Michael Harvan took these documentswith him to the union hall and gave them to Legowski sinceLegowski had told him the documents were needed beforehe appeared at an executive board meeting. Harvanattended the executive board meeting in September 1974and was questioned by a number of the members of theexecutive board including Attorney Aronson.Among otherthings he was told that there were a lot of people out ofwork and finally was told that they would get in touch withhim in the future about putting him back on the out-of-work list.In the interim,beginning at the end of May,MichaelHarvan served as a campaign coordinator for a slate ofOfficers opposed to the incumbent officers in the Union andran an office for this slate in Harrison,New Jersey. Harvantestified that from the end of May through October he wasactive in the campaign,soliciting funds,coming to theunion hall to inspect books,overseeing the use of theaddressograph while campaign literature was mailed outetc., and that the incumbents were aware of his activities.Although somewhat disclaiming thattheyknew whatMichael Harvan was doing, Legowski and Macco more orless acknowledged that they might have seen Harvan atunion headquarters around the addressograph or on otheroccasions,and in essence admittedthat theyknew of hisactivities in opposition to the incumbents.However, theyclaimed that there were no reprisals taken against any of thepeople who ran against the incumbents and that some ofthe opposing leaders had thereafter been hired and em-ployedat union headquarters.Harvan testified that he continued to call the union officeabout twice a month after May 1974 seekingto clarify hisstatus and some time after the executive committee meet-ing,Legowski told Harvan that the executive committeewanted anaffidavitfrom him concerning his relinquishinghis positionwith F.E. Harvan TruckingCompany. Anaffidavitwas preparedby AttorneyHetchka, and Harvangave it to Legowski in eitherOctober or November 1974.According to Harvan Legowski said that Harvan wouldhave to appear again before the executive board inNovember,but that there should not be any problem aboutgetting himbackon the list and this should be the final step.Harvan testified that he went to an executive board meetingheld at a Holiday Inn in Newark but was left sitting in ahallway forsome 3 hours.Legowski finally came out about11:45 a.m. and said thattheydid not have time to get tohim, but theywanted an affidavit fromRobertBecker, theformer employee, stating that he had not been working forthe Company.According to Harvan,Legowski said thatsome of the people had seen Harvan trucks rolling on theroads andthatwas the reason they wanted an affidavitfrom Becker.Harvan testified that he took Becker toAttorneyHetchkaand an affidavit was prepared in the formprescribed byLegowski,and on the followingday hereturned to theunion hall and gave it to Legowski. According to Harvan,Legowski said there should not be any trouble and heshould be backon the list shortly and the Union wouldcontact him.Legowski testified that theUnionsent a telegram toHarvan asking him to appearat the November 25, 1974,meeting butthatHarvan never showed up and he recalledno such conversation as Harvan detailed.The affidavitfrom Becker is dated November25, 1974.Harvan testifiedthatthereafterhe triedto reach Maccoand Legowski on a number of occasions without successand continued to contact the union about twice a month.Finally in August1975 hespoke to Legowski at the unionhall and said he was goingto filea charge against theUnion.Legowski called backshortlyand said that ifHarvan submitted his 1974 income tax form and it showedthat he had not receivedany moneyfrom Harvan TruckingCompany, thereshould be no problem with his beingreinstated.Thiswas the first time Harvan had been asked toproduce an income tax form.He did not send the form tothe unionbut filed thecharge in Case22-CB-3044. At thehearing in this case the income tax form was produced forthe perusal of Respondent's attorneys,and it had no entriesfor any compensationfrom F.E. Harvan Trucking Compa-ny.D.The10(b) IssuesIn the original posture of this case General Counsel'stheorywas of a continuing violation,in that Respondent,by continuing to refuse to refer Michael Harvanto jobs, LOCAL825, INTL.UNION OF OPERATING ENGINEERS281was continually violating Section 8(b)(1)(A) and(2) of theAct. Respondent took the position that if there was anyillegal action it took place when Harvan was removed fromthe out-of-work list in 1974 and that the charge in August1975 was barred by Section 10(b).A motion to dismiss the complaint on this basis was takenunder advisement and the parties filed briefs on that point.On March 3, I issued a ruling denying the motion,notingthat Harvan had filed a charge in May 1974 which he hadwithdrawn on the premise that his association with F. E.Harvan Trucking Company and their contracts with theUnion had barred him as an"owner-operator"from beingreferred by the Union. In reliance on this claim by theUnion,Harvan over a great many months submittedvarious documents in response to the Union's requests toestablish that he was no longer associated with the truckingcompany and was not an owner-operator and should bereturned to the out-of-work list. Since Harvan's testimonyindicated that the "owner-operator"statement of theUnion was a ploy to cover up the true reason for the refusalto refer him and that the Union's stretching out of the timeby requesting additional"proofs" further demonstrated itsfalseness,thenRespondent should- be estopped fromclaiming Section 10(b) had run against Harvan,becauseRespondent was in effect stating that Harvan having reliedon the Union's premise that he must prove he was no longeran owner-operator had gone past the statute of limitationsbecause iftheyhad violated the law it occurred at the earlypoint.Thus the Union would in effect create a"catch 22"because they in effect state that Harvan should not havebelieved them and operated on their"owner-operator"theory and because he did,it is now too late. It was notedthat if the"owner-operator"allegation of Respondent is asubterfuge that the equities of the situation would forbidRespondent's capitalizing on its duplicity and forestall therunning of a statute of limitations(Sec. 10(b)) and that aviolation as far back as November 1973 might be found.Thereafter the Regional Director issued a letter to theUnion dated March 26, 1976, stating that he was revokinghis approval of the withdrawal of the charge in Case 22-CB-2681 on the grounds that the representations made byRespondent were pretextual and he was reinstating theunfair labor practice charge. Thereafter the motions toconsolidate the charge with the charge in Case 22-CB-3044and amend the complaint were granted.The amendment ofthe complaint consisted merely of amending the effectivedate of the violative allegation to November 1973.Respondent's objection to this consolidation and com-plaint amendment that the previous charge had not beeninvestigated and all the procedures followed was consideredto be insufficient since it was during the investigation ofthat earlier charge that the Union had responded andclaimed Harvan was an"owner-operator" forbidden by itsbylaws to be referred.Further,Respondent was assuredthat it would be given any time it needed to meet anydifferent allegations or problems caused by the granting ofthesemotions. Indeed,Respondent had nearly a monthbetween the granting of these motions and the time itpresented its defense.There were no further protests by theUnion that it had been denied due process because of thegranting of the motion nor that it lacked time to adequatelyprepare.Iam again denying Respondent's renewed motion todismiss the amended complaint on the basis of Section10(b).Respondent's argument in its brief that the concealmentof motive for a discharge by an employer would under thistheory enable a General Counsel to circumvent the purpos-es of Section 10(b) does not meet the situation in this case.Here there was a timely charge filed which was withdrawnbecause of Respondent'sdefense to it.In reliance on thisdefense the Charging Party attempted to comply with theconditions laid down by Respondent until it becameobvious that he was being strung along and he again filed acharge.Where,as is found below, Respondent's defense isfalse,then Respondent should not benefit by its falseness tothe detriment of one who relied on Respondent as beingtruthful.Certainly Respondent has not been harmed in thiscase, since it was able to present all the defenses it ever had.Additionally, Respondent could have restored Harvan tothe referral list long ago and should have done so if its"owner-operator"defense had been true.This situation is not a normal 10(b) situation,but is onein which the equities demand reinstitution of the originaldate and estoppel of the 10(b) claim.As was noted in the previous ruling,the Board in asomewhat different context inSilver Bakery Inc. of Newton,150 NLRB 421 (1964), found on the basis of equity thatSection 10(b) had not run against a complainant in thatcase.The United States Court of Appeals for the FirstCircuit disagreed with the Board feeling that withoutmisrepresentation and misconduct being present, Section10(b) had run. The question here is whether there was suchmisrepresentation and misconduct by Respondent as toprevent the running of Section 10(b) against the complain-ant.As will be discussedinfra,Ihave concluded thatRespondent's "owner-operator"claim againstMichaelHarvan is pretexual and is a misrepresentation of thecircumstances,and amounts to misconduct which hasprevented Section 10(b) from running against Harvan.E.The "Owner-Operator"and Other DefensesIn assessing the evidence I credit Michael Harvan'stestimony about his seeking work at the Leonia site whereBlanford Land Clearing Company was working,checkingthe premises and discovering that the person operating thebulldozer had not been referred to the site by the Union.Harvan from the evidence had been working at another sitefor Blanford on a Bergen County golf course in Mahwah,New Jersey. His complaint to the Union concerning thelack of representation given him by Mazzarella and histestimony as to what was said at the executive boardmeeting is further credited. Respondent did not call RobertIllario to testify as to what he said at the Septemberexecutive board meeting and no reason was given for hisnot being present.The testimony of Macco and Legowskithat they did not recall Illario telling Harvan to get offMazzarella's back was not convincing.Some of Legowski'sand Macco's statements concerning other events were atodds with the evidence and they were not credible wit-nesses. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDUndoubtedlyit is truethat construction work decreasesto some extentduring the winter, but, as was stipulated,referrals were made of people withskills similarto Harvanthroughout 1974, 1975, and 1976 until the conclusion of thehearing. I do not credit Respondent's record which pur-ports to show that Harvan was given a referral in December1973. It is clear that since November 1973 Harvan was onunemployment and was receiving supplemental unemploy-ment benefits from the Union. When Harvan finallythreatened to take the matter to outside authorities andfiled the first charge, there is a record entry that for the firsttime since latter1973 Harvan was listed on the referral listand this was quickly followed by Respondent's defense thatHarvan was the president of F. E. Harvan TruckingCompany which had contracts with the Union and there-forewas an "owner-operator" who could not use thereferral system.The original construction contract was a form contractwith a 3-year period ending June 30, 1973, and was notsigned by Harvan Trucking Company until March 1971.Thereis nodispute that the Company operated under thatcontract for a period of 6 months while Michael Harvan rana rented front-end loader to load company dump trucks ona construction site in 1971. Clearly Harvan TruckingCompany's dump trucks do not come under the assertedjurisdiction of Respondent, because they are not heavyequipment and it is noted that at thetimethe dump truckswere being operated previous to 1971 by Michael Harvan,he was a member of the Teamsters Union.'I credit Michael Harvan that in late 1973 or early 1974,whenhe called the union hall seeking a referral he was toldby Matty Bukowsky that he was on the Union's "s- list"and that was why he was not receiving any referrals.Bukowsky's denial of this statement is not credited. Theimpressionhe sought to give of only being a file clerk didnot square with his duties.Fred Macco's description of the manner in which he runsthe referral system demonstrates that it is not an automaticsystem because the dispatcher has discretion on referringindividuals to jobs. Since it was stipulated that others withthe same qualifications were being referred in the interimand noting that Harvan was calling for work twice a weekand it is not possible that Respondent did not understandthose requests I conclude that Harvan was not referred forwork because Respondent, including Legowski,Macco,Mazzarella, and Illario, was angry with Harvan for charg-ing Mazzarella with not representing him properly in regardto the Blanford Leonia job. Their annoyance was furthercompounded by Harvan's support of a union slate opposedto the incumbents after the May charge and defense.RespG ident's defense that apparently Harvan did not callin tobe put on the referral list from December to May astheir referral record would show cannot be credited in theIRespondent procured weekly reports submittedfor 1972 by F. EHarvan TruckingCompanyto the reportsEmployees of Passaic &BergenCountyWelfare Fund" located in UnionCity, New Jersey. Thesereports contained the names of Michael Harvan,Edward Harvan(Michael'sfather)and Ronald Parker(Michael Harvan's brother-in-law)showingthatthey worked2 to 3days a week throughout that year.This amount of workand the payment of funds thereon would have been the minimum necessaryfor entitlement of these individuals for benefits under the welfare fundprogram run by the Teamsters Unionlight of Harvan's uncontradicted testimony of his regulartelephone calls to the Union.The position the Union took in May 1974, that it wasdirecting the removal of Michael Harvan's name from itsout-of-work list because of his "owner-operator" status, is asubterfuge to mask Respondent's reasonsfor its treatmentof Harvan. The 1971-73 construction contract between theUnion and Harvan Trucking Company was operable onlyfor 6 months in 1971 when Harvan ran a front-end loaderand it hadlong sinceexpired. The Union states that itordinarily follows up expired contracts to determine if theCompany isstilloperating but had not bothered to followup on this one for over a year. In the interim HarvanTrucking Company had signed a shop contract with theUnion for an employee named Becker. There is nocontravening evidence to the testimony of the Harvans thattheir relationship with Goodrich in setting up a tire repairprogram had fallen through due to a Goodrich strike, andthey never employed Becker for that business or started it.Becker had been employed by the Harvans in 1970-71 as atruckdriver.Sinceitwas admitted that persons under shopcontracts did not use the union referral system, it wouldseem doubtful that anyone connected with a company thathad only a shop contract would come within the meaning ofa heavy construction "owner-operator." The HarvanTrucking Company had no employees for most of 1973 on,so there would be no "owner-operator" relationship here asthat term is commonly known and understood in thiscontext.In any event Michael Harvan sought to meet the Union'stest and remove the designation of "owner-operator" bydivorcing himself completely from the F. E. HarvanTrucking Company. This was done with a series ofdocuments (noted above) which were given to the Union byMichael Harvan in thelate summerof 1974. No action wastaken until the September meeting and then Harvan wastoldmore proof was needed. He fulfilled this additionalrequirement by providing an affidavit that he was in no wayassociated with the F. E. Harvan Trucking Company andthat the Company was dormant. When Harvan soughtfurther assurances from the Union that he would be put onthe out-of-work list he was told to appear at a November 25meeting of the executive board. Harvan testified specifical-ly that he was at the designated place and was told toremain in the hall and did so for some 3 hours beforeLegowski came out and told them they had not been able toreach him and they needed one more thing from him, anaffidavit from Becker. Although Legowski denied thatHarvan was at that meeting, it is clear from the fact that theBecker affidavit was procured on that same date thatHarvan's testimony is credible and Legowski's is not. Ifurther credit Harvan that he was told by Legowski that heneeded an affidavit from Becker that Becker had not beenan employee of the Trucking Company.Respondentclaimedthat Michael Harvan's denialthat he had not workedfor F. E Harvan Trucking Company since May 1972, was shown false bythese reports.But these reportsdo not establish that, since they are not workrecords assuch and noting thosecovered bythe reports,it isprobable thatthe reportsand funds were being submittedby Harvan Trucking Companyto insurecoverageof these individualsby the welfare fund. In any event thiscollateralattackis insufficientto destroyMichael Harvan's credibility. LOCAL 825, INTL. UNION OF OPERATINGENGINEERS283Legowski testified that in November 1974 someone in hisoffice had called F. E. Harvan Trucking Company and hadbeen informed by a woman who answered the telephonethat Becker had been laid off only a short time before. Thissecondhand testimony is not credible since there would beno reason for Mrs. Harvan to have made such a statement,and she specifically denied that any such call had beenmade, since Becker had never been employed by thetrucking company under the shop contract and the Compa-ny had not operated at all since the first part of 1974.It is commonsensethatHarvan's opposition to theincumbents slate of officers and his help to an opposingslateof candidates during the Union's election campaign inthe summer of 1974, would not have endeared him to thosewho were then and continued to be in control of Local 825.Harvan testified that his twice-a-week calls to the Uniondwindled off to about twice a month in the summer of 1974and that his attempts to talk to Macco and Legowski wereconstantly rebuffed by their not being available or beingout of town.When Harvan again threatened to go for outside help ingettingplaced on the referral list, Respondent discovered itneeded more information from him before it could act andasked for his income tax return. Harvan, who was some-what suspicious of the Union, decided this further requestdemonstrated that Respondent was playing him false andfiled the charge in Case 22-CB-3044. Indeed Harvan'sincome tax refunds were made available to Respondentduring the hearing of this matter. There has been noindication from Respondent that it has placed Harvan onthe referral list afterseeinghis income tax returns andRespondent has not asked for any further proofs.Respondent went far afield in defending this case. Itsought to intimate that a release by Harvan TruckingCompany to Blanford Land Clearing was meant to be areleaseby Michael Harvan to Blanford for his wages fromthe Leonia job involving Mazzarella. The evidence clearlydemonstrated that this was not the case. Respondent thensought to confuse the job which Michael Harvan had at theMahwah, New Jersey, Bergen County Golf Course, withthe job he checked and later was referred to in Leonia, NewJersey. These were two different jobs as the Respondent'sdocuments and a look at a map will demonstrate. TheMahwah job employed a number of union personnel wherethere is nothing to show that anyone other than Harvan wasa Local 825 man on the Leonia job.On the evidence in this case, there is no other conclusionpossible than that Respondent has refused to refer MichaelHarvan for work for invidious reasons and has dealt falselywith him in violation of Section 8(b)(1)(A) and (2) of theAct and I so find and conclude. It is clear that Harvan hasnever recovered the money which was due him from theLeonia, New Jersey, job and that Respondent has made noreasonable effort to secure that money from the contractor.IfRespondent does not secure the funds properly dueHarvan for that job; or has let the time run to secure itunder the contract, then as part of the remedy in this case, Iwill recommend that Respondent act as a guarantor for thatamount of money and provide it to Harvan, in addition tomaking him whole for the losses he has suffered as a resultof Respondent's discrimination against him by not referringhim to jobs since November 1973.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activityof Respondent as set forth in section II,above,and therein found to constitute unfair labor practic-es in violation of Section 8(b)(1)(A) and(2) of the Act,occurring in connection with the business operations ofBCA as set forth in section I, above, have a close,intimate,and substantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent violated Section8(b)(1)(A) and (2) of the Act by refusing to refer MichaelHarvan for work for discriminatory and invidiousreasons,Irecommend that Respondent make Michael Harvanwhole for the loss of pay and other benefits he sustained, byreason of the discrimination practiced against him fromNovember 8, 1973, until Respondent returns him to thereferral list and accords him equal treatment with others onthe list in a nondiscriminatory manner. His name will belisted as applying for work on November 8, 1973. Backpayshall be computed as per FW.Woolworth Company,90NLRB 289 (1950), with 6-percent interest per annum as setforth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).It is further recommended that Respondent pursue thematter of money due Michael Harvan from the Leonia,New Jersey, job and if that amount is not collectible at thistime, that Respondent pay the sum to Harvan with interestrunning from November 8, 1973. This recommendation isbased on Respondent not adequately representing Harvanand the discrimination practiced against him. It is furtherrecommended that Respondent make available to theBoard, upon request, such reports and records as willenable the Board to determine the amount of backpay andany other benefits due Michael Harvan.It is additionally recommended that Respondent ceaseand desist from violating Section 8(b)(1)(A) and (2) andnotify its members that it will properly and fairly representallwho seek to use its referral system and will operate thatsystem in a nondiscriminatory manner.On the basis of the foregoing findings and the recordherein, I make the following:CONCLUSIONS OF LAW1.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.2.BCAis an employer within the meaning of Section2(2) of the Actand is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By refusing to refer Michael Harvan for employmentand not representing him fairly and in a nondiscriminatorymanner,Respondent violated Section8(bXl)(A) and (2) ofthe Act. 284DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Upon the basis of the foregoing fmdings of fact andconclusionsof law,and upon the entire record in thisproceeding,and pursuant to Section10(c) of the Act, Ihereby issue the following recommended:ORDER2The Respondent,Local 825,InternationalUnion ofOperating Engineers,AFL-CIO,its officers,agents, andrepresentatives, shall:1.Cease and desist from:(a) Refusing to refer applicantsfor work and not properlyand fairlyrepresenting them for discriminatory and invidi-ous reasons in violation of Section8(bx1XA) and (2) of theAct.(b) In any like or related manner restrainingany referralapplicants in the exercise of their guaranteedrights underSection7 of the Act.2.Take thefollowing affirmative action which isnecessary to effectuate the policiesof the Act:(a)Make whole Michael Harvan forany loss of pay andother benefits he may have suffered by reason of the2 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,recommendations,and recommendedOrder hereinshall, asprovided in Sec. 102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order, and all objectionsthereto shall be deemedwaived forall purposes.discrimination against him caused by Respondent in themanner set forth in the section of this Decision called "TheRemedy."(b)Operate the referral system in a nondiscriminatorymanner and properly and fairly represent all who use itsservices.(c)Respondent is to post at its business office,union hall,and any otherplaceswhere it customarily posts notices tomembers, copies of the attached notice marked"Appen-dix." 3Copies of the noticeshall alsobe posted at theEmployer'splace of business if the Employer is willing.Notices on forms providedby theRegional Director forRegion 22,after being signed by an authorized representa-tive of Respondent, shall be posted by Respondent immedi-ately upon receipt thereof in the manner provided above.Notices are to be posted for 60 consecutive days inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent and by the Employer to insure thatthe notices are not altered, defaced, or covered by any othermaterial.(d)NotifytheRegionalDirector for Region 22, inwriting,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.3 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."